DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species
Species I, the four contact Hall plate embodiment (Paragraph [148]),
Species II, the eight contact Hall plate embodiment (Paragraph [148]).
The species are independent or distinct because each species includes a distinct, mutually exclusive, and independent Hall plate configuration.  Species I includes a Hall plate including four contacts in a shape such as a square (see for example Figure 17) where the number of contacts are limited to four.  Species II includes a Hall plate including eight contacts in the shape of an octagon (see for Example Figure 21).   These embodiments use different shaped Hall sensors allowing for differing numbers of possible connections and configurations.  In addition, these species are not obvious variants of each other based on the current record.
Upon electing one of the species above, if applicant elects Species I, then applicant is required to additionally elect from one of the following species which are limited to the four contact Hall plate embodiment:
Species III, Figures 1, 4;
Species IV, Figures 3, 5;
Species V, Figure 6,
Species VI, Figures 7, 10;
Species VII, Figures 8, 11;
Species VIII, Figures 1, 9;
Species IX, Figure 12;
Species X, Figure 13;
Species XI, Figure 14.
The species are independent or distinct because each species includes a distinct, mutually exclusive, and independent Hall plate and regulation configuration.  
Species III includes one or two bias transistors directly connected to the top Hall contact of the dummy structure and one or two bias transistors directly connected to the top Hall contact of the sensor structure, and one or two bias transistors directly connected to the bottom Hall contact of the dummy structure and one or two bias transistors directly connected to the bottom Hall contact of the sensor structure, where the bottom bias transistors are part of the first regulator and at least two of the top transistors are part of the second regulator, and where the species does not include or use any switching for the sensor or dummy structure distinct from the transistors, a single average block (144) is used, and where a single amplifier (141) has an output connected to the gate of one of the bias transistors directly connected to the top Hall contact of the dummy structure and one of the bias transistors directly connected to the top Hall contact of the sensor structure.
Species IV includes one or two bias transistors connected, but not directly connected, to the top Hall contact of the dummy structure by way of a first switch, one or two bias transistors connected, but not directly connected, to the top Hall contact of the sensor structure by way of a second switch, and one or two bias transistors connected, but not directly connected, to the bottom Hall contact of the dummy structure by way of a third switch, one or two bias transistors connected, but not directly connected,  to the bottom Hall contact of the sensor structure by way of a fourth switch, the remaining two contacts for the sensor are connected to fifth and sixth switches, the remaining two contacts for the dummy structure are not connected to switches, where the sensor structure is a spinning Hall sensor structure, a single average block (144) is used, and where a single amplifier (141) has an output connected to the gate of one of the bias transistors connected to the top Hall contact of the dummy structure and one of the bias transistors connected to the top Hall contact of the sensor structure, where the bottom bias transistors are part of the first regulator and at least two of the top transistors are part of the second regulator.
Species V includes one bias transistor directly connected to the top Hall contact of the dummy structure, and one bias transistor connected, but not directly connected, to the top Hall contact of the sensor structure by way of a first switch, one bias transistors directly connected to the bottom Hall contact of the dummy structure, one of bias transistors connected, but not directly connected, to the bottom Hall contact of the sensor structure by way of a second switch, the remaining two contacts for the sensor are connected to fifth and sixth switches, the remaining two contacts for the dummy structure are not connected to switches, where the sensor structure is a spinning Hall sensor structure, a single average block (144) is used, where a single amplifier (141) has an output connected to the gate of the bias transistor directly connected to the top Hall contact of the dummy structure and the bias transistor connected to the top Hall contact of the sensor structure, and where the bottom bias transistors are part of the first regulator and the top transistors are part of the second regulator.
Species VI includes one bias transistor directly connected to the top Hall contact of the dummy structure or parallel/anti-parallel dummy structures, and one bias transistor directly connected to the top Hall contact of the sensor structure, and one bias transistor directly connected to the bottom Hall contact of the dummy structure or parallel/anti-parallel dummy structures, and one bias transistor directly connected to the bottom Hall contact of the sensor structure, where the bottom bias transistors are part of the first regulator and the top transistors are part of the second regulator, and where the species does not include or use any switching for the sensor or dummy structure(s) distinct from the transistors, two amplifiers are used for the second regulator, one amplifier (141) has an output connected to the gate of the bias transistor directly connected to the top Hall contact of the dummy structure or parallel/anti-parallel dummy structures, and another amplifier (145) has an output connected to the gate of the bias transistor directly connected to the top Hall contact of the sensor structure, two average blocks are used, where one average block (144) is connected to one of the two amplifiers, a second average block (146) is connected to another of the two amplifiers.
Species VII includes one bias transistor directly connected to the top Hall contact of the dummy structure or parallel/anti-parallel dummy structures, no bias transistor connected to the top of the sensor structure, the top of the sensor structure directly connected to Vdd,  and one bias transistor directly connected to the bottom Hall contact of the dummy structure or parallel/anti-parallel dummy structures, and one bias transistor directly connected to the bottom Hall contact of the sensor structure, where the bottom bias transistors are part of the first regulator and the top transistor is part of the second regulator, and where the species does not include or use any switching for the sensor or dummy structure or parallel/anti-parallel dummy structures distinct from the transistors,  a single amplifier is used for the second regulator, the amplifier (141) has an output connected to the gate the bias transistor directly connected to the top Hall contact of the dummy structure or parallel/anti-parallel dummy structures, two average blocks are used, where the first average block (144) and second average block (146) are connected to the single amplifier.
Species VIII includes one bias transistor directly connected to the top Hall contact of the dummy structure or parallel/anti-parallel dummy structures, and one bias transistor directly connected to the top Hall contact of the sensor structure, and one bias transistor directly connected to the bottom Hall contact of the dummy structure or parallel/anti-parallel dummy structures, and one bias transistor directly connected to the bottom Hall contact of the sensor structure, where the bottom bias transistors are part of the first regulator and the top transistors are part of the second regulator, and where the species does not include or use any switching for the sensor or dummy structure or parallel/anti-parallel dummy structures distinct from the transistors, a single average block (144) is used, and where a single amplifier (141) has an output connected to the gate the bias transistor directly connected to the top Hall contact of the dummy structure or parallel/anti-parallel dummy structures, and the bias transistor directly connected to the top Hall contact of the sensor structure.
Species IX includes one bias transistor directly connected to the top Hall contact of a series dummy structure including two dummy structures in series connected at an intermediate contact, and one bias transistor directly connected to the top Hall contact of the sensor structure, and one bias transistor directly connected to the bottom Hall contact of the series dummy structure, and one bias transistor directly connected to the bottom Hall contact of the sensor structure, where the bottom bias transistors are part of the first regulator and the top transistors are part of the second regulator, and where the species does not include or use any switching for the sensor or dummy structures distinct from the transistors, no average block is used, a single amplifier (141) is used that has an input receiving the a voltage from the intermediate contact and has an output connected to the gate the bias transistor directly connected to the top Hall contact of the top dummy structure and the bias transistor directly connected to the top Hall contact of the sensor structure.
Species X includes one bias transistor directly connected to the top Hall contact of a series dummy structure including two dummy structures in series connected at an intermediate contact, and one bias transistor directly connected to the top Hall contact of the sensor structure, and one bias transistor directly connected to the bottom Hall contact of the series dummy structure, and one bias transistor directly connected to the bottom Hall contact of the sensor structure, where the bottom bias transistors are part of the first regulator and the top transistors are part of the second regulator, and where the species does not include or use any switching for the sensor or the series dummy structure distinct from the transistors, two amplifiers are used for the second regulator, one amplifier (141) has an output connected to the gate of the bias transistor directly connected to the top Hall contact of the series dummy structure, and another amplifier (145) has an output connected to the gate of the bias transistor directly connected to the top Hall contact of the sensor structure, one average block is used, where one average block (146) is connected to one of the two amplifiers (145), and the other amplifier (141) has an input receiving the a voltage from the intermediate contact and has an output connected to the gate the bias transistor directly connected to the top Hall contact of the top dummy structure.
Species XI includes one bias transistor directly connected to the top Hall contact of a series dummy structure including two dummy structures in series connected at an intermediate contact, no bias transistor connected to the top of the sensor structure, the top of the sensor structure directly connected to Vdd, no bias transistor connected to the top of the sensor structure, the top of the sensor structure directly connected to Vdd, one bias transistor directly connected to the bottom Hall contact of the series dummy structure, one bias transistor directly connected to the bottom Hall contact of the sensor structure, where the bottom bias transistors are part of the first regulator and the top transistors are part of the second regulator, and where the species does not include or use any switching for the sensor or the series dummy structure distinct from the transistors, a single amplifier is used for the second regulator, the amplifier (141) has an output connected to the gate the bias transistor directly connected to the top Hall contact of the series dummy structure, one average blocks is used, where the input to the amplifier is the output of the average block (144) and a voltage at the intermediate contact.
Each of the above species includes at least the above noted features, and each of the above species includes a different combination of features as for example noted above that is not found in each of the other species.
In addition, these species are not obvious variants of each other based on the current record.
Upon electing one of the species above, if applicant elects Species II, then applicant is required to additionally elect from one of the following species which are limited to the eight contact Hall plate embodiment::
Species XIII, Figures 2, 4;
Species XIV, Figures 3, 5;
Species XV, Figure 6,
Species XVI, Figures 7, 10;
Species XVII, Figures 8, 11;
Species XVIII, Figures 2, 9;
Species XIX, Figure 12;
Species XX, Figure 13;
Species XXI, Figure 14.
Species XIII includes one or two bias transistors directly connected to the top Hall contact of the dummy structure and one or two bias transistors directly connected to the top Hall contact of the sensor structure, and one or two bias transistors directly connected to the bottom Hall contact of the dummy structure and one or two bias transistors directly connected to the bottom Hall contact of the sensor structure, where the bottom bias transistors are part of the first regulator and at least two of the top transistors are part of the second regulator, and where the species does not include or use any switching for the sensor or dummy structure distinct from the transistors, a single average block (144) is used, and where a single amplifier (141) has an output connected to the gate of one of the bias transistors directly connected to the top Hall contact of the dummy structure and one of the bias transistors directly connected to the top Hall contact of the sensor structure.
Species XIV includes one or two bias transistors connected, but not directly connected, to the top Hall contact of the dummy structure by way of a first switch, one or two bias transistors connected, but not directly connected, to the top Hall contact of the sensor structure by way of a second switch, and one or two bias transistors connected, but not directly connected, to the bottom Hall contact of the dummy structure by way of a third switch, one or two bias transistors connected, but not directly connected,  to the bottom Hall contact of the sensor structure by way of a fourth switch, the remaining two contacts for the sensor are connected to fifth and sixth switches, the remaining two contacts for the dummy structure are not connected to switches, where the sensor structure is a spinning Hall sensor structure, a single average block (144) is used, and where a single amplifier (141) has an output connected to the gate of one of the bias transistors connected to the top Hall contact of the dummy structure and one of the bias transistors connected to the top Hall contact of the sensor structure, where the bottom bias transistors are part of the first regulator and at least two of the top transistors are part of the second regulator.
Species XV includes one bias transistor directly connected to the top Hall contact of the dummy structure, and one bias transistor connected, but not directly connected, to the top Hall contact of the sensor structure by way of a first switch, one bias transistors directly connected to the bottom Hall contact of the dummy structure, one of bias transistors connected, but not directly connected, to the bottom Hall contact of the sensor structure by way of a second switch, the remaining two contacts for the sensor are connected to fifth and sixth switches, the remaining two contacts for the dummy structure are not connected to switches, where the sensor structure is a spinning Hall sensor structure, a single average block (144) is used, where a single amplifier (141) has an output connected to the gate of the bias transistor directly connected to the top Hall contact of the dummy structure and the bias transistor connected to the top Hall contact of the sensor structure, and where the bottom bias transistors are part of the first regulator and the top transistors are part of the second regulator.
Species XVI includes one bias transistor directly connected to the top Hall contact of the dummy structure or parallel/anti-parallel dummy structures, and one bias transistor directly connected to the top Hall contact of the sensor structure, and one bias transistor directly connected to the bottom Hall contact of the dummy structure or parallel/anti-parallel dummy structures, and one bias transistor directly connected to the bottom Hall contact of the sensor structure, where the bottom bias transistors are part of the first regulator and the top transistors are part of the second regulator, and where the species does not include or use any switching for the sensor or dummy structure(s) distinct from the transistors, two amplifiers are used for the second regulator, one amplifier (141) has an output connected to the gate of the bias transistor directly connected to the top Hall contact of the dummy structure or parallel/anti-parallel dummy structures, and another amplifier (145) has an output connected to the gate of the bias transistor directly connected to the top Hall contact of the sensor structure, two average blocks are used, where one average block (144) is connected to one of the two amplifiers, a second average block (146) is connected to another of the two amplifiers.
Species XVII includes one bias transistor directly connected to the top Hall contact of the dummy structure or parallel/anti-parallel dummy structures, no bias transistor connected to the top of the sensor structure, the top of the sensor structure directly connected to Vdd,  and one bias transistor directly connected to the bottom Hall contact of the dummy structure or parallel/anti-parallel dummy structures, and one bias transistor directly connected to the bottom Hall contact of the sensor structure, where the bottom bias transistors are part of the first regulator and the top transistor is part of the second regulator, and where the species does not include or use any switching for the sensor or dummy structure or parallel/anti-parallel dummy structures distinct from the transistors,  a single amplifier is used for the second regulator, the amplifier (141) has an output connected to the gate the bias transistor directly connected to the top Hall contact of the dummy structure or parallel/anti-parallel dummy structures, two average blocks are used, where the first average block (144) and second average block (146) are connected to the single amplifier.
Species XVIII includes one bias transistor directly connected to the top Hall contact of the dummy structure or parallel/anti-parallel dummy structures, and one bias transistor directly connected to the top Hall contact of the sensor structure, and one bias transistor directly connected to the bottom Hall contact of the dummy structure or parallel/anti-parallel dummy structures, and one bias transistor directly connected to the bottom Hall contact of the sensor structure, where the bottom bias transistors are part of the first regulator and the top transistors are part of the second regulator, and where the species does not include or use any switching for the sensor or dummy structure or parallel/anti-parallel dummy structures distinct from the transistors, a single average block (144) is used, and where a single amplifier (141) has an output connected to the gate the bias transistor directly connected to the top Hall contact of the dummy structure or parallel/anti-parallel dummy structures, and the bias transistor directly connected to the top Hall contact of the sensor structure.
Species XIX includes one bias transistor directly connected to the top Hall contact of a series dummy structure including two dummy structures in series connected at an intermediate contact, and one bias transistor directly connected to the top Hall contact of the sensor structure, and one bias transistor directly connected to the bottom Hall contact of the series dummy structure, and one bias transistor directly connected to the bottom Hall contact of the sensor structure, where the bottom bias transistors are part of the first regulator and the top transistors are part of the second regulator, and where the species does not include or use any switching for the sensor or dummy structures distinct from the transistors, no average block is used, a single amplifier (141) is used that has an input receiving the a voltage from the intermediate contact and has an output connected to the gate the bias transistor directly connected to the top Hall contact of the top dummy structure and the bias transistor directly connected to the top Hall contact of the sensor structure.
Species XX includes one bias transistor directly connected to the top Hall contact of a series dummy structure including two dummy structures in series connected at an intermediate contact, and one bias transistor directly connected to the top Hall contact of the sensor structure, and one bias transistor directly connected to the bottom Hall contact of the series dummy structure, and one bias transistor directly connected to the bottom Hall contact of the sensor structure, where the bottom bias transistors are part of the first regulator and the top transistors are part of the second regulator, and where the species does not include or use any switching for the sensor or the series dummy structure distinct from the transistors, two amplifiers are used for the second regulator, one amplifier (141) has an output connected to the gate of the bias transistor directly connected to the top Hall contact of the series dummy structure, and another amplifier (145) has an output connected to the gate of the bias transistor directly connected to the top Hall contact of the sensor structure, one average block is used, where one average block (146) is connected to one of the two amplifiers (145), and the other amplifier (141) has an input receiving the a voltage from the intermediate contact and has an output connected to the gate the bias transistor directly connected to the top Hall contact of the top dummy structure.
Species XXI includes one bias transistor directly connected to the top Hall contact of a series dummy structure including two dummy structures in series connected at an intermediate contact, no bias transistor connected to the top of the sensor structure, the top of the sensor structure directly connected to Vdd, no bias transistor connected to the top of the sensor structure, the top of the sensor structure directly connected to Vdd, one bias transistor directly connected to the bottom Hall contact of the series dummy structure, one bias transistor directly connected to the bottom Hall contact of the sensor structure, where the bottom bias transistors are part of the first regulator and the top transistors are part of the second regulator, and where the species does not include or use any switching for the sensor or the series dummy structure distinct from the transistors, a single amplifier is used for the second regulator, the amplifier (141) has an output connected to the gate the bias transistor directly connected to the top Hall contact of the series dummy structure, one average blocks is used, where the input to the amplifier is the output of the average block (144) and a voltage at the intermediate contact.
Each of the above species includes at least the above noted features, and each of the above species includes a different combination of features as for example noted above that is not found in each of the other species.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims appear generic. This is because, for example, Claims 1 and 16 includes alternative claim language, where one alternative is limited to the above species that do not include an intermediate contact as claimed, and another alterative limited to the above species that do include an intermediate contact.  These claims will be limited to one of the two alternatives based on applicant’s election.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: a different field of search is required for each of the above species requiring different search terms and search strategies.  For example, a search for each of the above species would require a search for the above combination of features, and as explained, each species has its own distinct combination of features that are not found in the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858